





EXHIBIT 10.11
INDEMNIFICATION AGREEMENT


THIS AGREEMENT is made as of the ● day of ●, 2015
BETWEEN:
ENBRIDGE INC., a corporation continued under the Canada Business Corporations
Act, with offices in the City of Calgary, Province of Alberta
(the “Corporation”)
- and -
●, an individual resident in ●
(the “Indemnified Party”)
WHEREAS:
A.
the Indemnified Party:

(i)
is or has been a director or officer of the Corporation; and/or

(ii)
is, has been or may be, at the request of the Corporation, a director, officer
or person acting in a similar capacity (referred to in this Agreement as a
director or officer) of another body corporate, partnership, trust, joint
venture, unincorporated association or organization or other entity (a “Related
Entity”);

B.
the Corporation acknowledges that the Indemnified Party, acting in the capacity
of director or officer, is required to make decisions and take actions in
furtherance of the business and affairs of the Corporation and/or, as
applicable, the Related Entity(ies) which might have the result of attracting
personal liability;

C.
it is in the best interests of the Corporation that it retain the continuing
dedication of the Indemnified Party by indemnifying the Indemnified Party from
losses, costs, damages, charges and expenses incurred or sustained by the
Indemnified Party acting in the capacity of director or officer of the
Corporation and/or, as applicable, the Related Entity(ies) to the full extent
permitted by law; and

D.
the by-laws of the Corporation contemplate that the Indemnified Party shall be
indemnified in certain circumstances;

NOW THEREFORE, in consideration of the mutual covenants and agreements contained
in this Agreement and other good and valuable consideration, the receipt and
sufficiency of which are acknowledged by the parties hereto, the Corporation and
the Indemnified Party covenant and agree as follows:
1.
Definitions






--------------------------------------------------------------------------------







Whenever used in this Agreement, the following words and terms shall have the
meanings set out below:
(a)
“Act” means the Canada Business Corporations Act, as amended from time to time;

(b)
“Agreement” means this Indemnification Agreement, as amended, modified,
supplemented or amended and restated from time to time in accordance with the
provisions hereof;

(c)
“Claim” means any civil, criminal, administrative, investigative or other action
or proceeding in which the Indemnified Party is involved because of the
Indemnified Party being or having been a director or officer of the Corporation
or a Related Entity;

(d)
“Losses” means all costs, charges, expenses, losses, damages, fees (including,
without limitation, legal (on a solicitor and his own client basis) or other
professional or advisory fees, charges or disbursements), liabilities and
amounts paid to settle or dispose of any Claim or satisfy any judgment, fines,
penalties or liabilities reasonably incurred by the Indemnified Party in respect
of any Claim, and whether incurred alone or jointly with others, including any
amounts which the Indemnified Party may reasonably suffer, sustain, incur or be
required to pay in respect of the investigation, defence, settlement or appeal
of or preparation for any Claim or in connection with any action to establish a
right to indemnification under this Agreement;

(e)
“Parties” means the Corporation and the Indemnified Party, collectively, and
“Party” means either of the Parties; and

(f)
“Taxes” means any assessment, reassessment, claim or other amount for taxes,
charges, duties, levies, imposts or similar amounts, including any interest or
penalties thereon.

2.
Agreement to Serve

The Indemnified Party agrees to act or to continue to act as a director and/or
officer of the Corporation or, at the request of the Corporation, a director
and/or officer of a Related Entity for so long as the Indemnified Party is duly
elected or appointed or until such time as the Indemnified Party ceases to be a
director and /or officer at the request of the Corporation or by resignation in
writing or otherwise.
3.
Indemnity

(a)
Subject to the limitations contained in the Act, but without limit to the right
of the Corporation to indemnify as provided in the Act, the Corporation shall
indemnify and save harmless the Indemnified Party and his or her heirs and legal
representatives against all Losses reasonably incurred by the Indemnified Party
in respect of any Claim if:

(i)
the Indemnified Party acted honestly and in good faith with a view to the best
interests of the Corporation or, as the case may be, the Related Entity; and






--------------------------------------------------------------------------------







(ii)
in the case of a criminal or administrative action or proceeding that is
enforced by a monetary penalty, the Indemnified Party had reasonable grounds for
believing that his or her conduct was lawful.

(b)
The termination of any Claim by judgment, order, settlement or conviction will
not, of itself, create a presumption that:

(iii)
the Indemnified Party did not act honestly and in good faith with a view to the
best interests of the Corporation or, as the case may be, the Related Entity; or

(iv)
in the case of a criminal or administrative action or proceeding that is
enforced by a monetary penalty, the Indemnified Party did not have reasonable
grounds for believing that his or her conduct was lawful.

4.
Indemnity as of Right

Notwithstanding any other provision of this Agreement, the Indemnified Party is
entitled to an indemnity from the Corporation in respect of all Losses, if the
Indemnified Party:
(a)
was not judged by a court or other competent authority to have committed any
fault or omitted to do anything that the Indemnified Party ought to have done;
and

(b)
fulfills the conditions set out in subsections 3(a)(i) and (ii) hereof.

5.
Court Approval for Derivative Actions

The Corporation shall, at the Corporation’s expense, use its reasonable
commercial efforts to obtain any required approval of a court under the Act to
indemnify or advance moneys to the Indemnified Party in accordance with this
Agreement in respect of any Claim by or on behalf of the Corporation or a
Related Entity to procure a judgment in its favour, to which the Indemnified
Party is made a party because of the Indemnified Party being or having been a
director or officer of the Corporation or the Related Entity, against all
Losses, if the Indemnified Party fulfils the conditions set out in subsections
3(a)(i) and (ii) hereof.
6.
Notification of Potential Claims

If the Indemnified Party becomes aware of any facts under which the Corporation
may be required to indemnify the Indemnified Party pursuant to this Agreement (a
“Potential Claim”), then the Indemnified Party shall give written notice to the
Corporation, setting out in reasonable detail the facts relating to the
Potential Claim. The notice must be delivered in a timely manner and addressed
to the President & Chief Executive Officer of the Corporation, the Corporate
Secretary of the Corporation and the Chair of the Governance Committee; provided
that failure to give notice in a timely fashion shall not disentitle the
Indemnified Party to any indemnity hereunder except to the extent that the
Corporation suffers actual prejudice by reason of such failure. The Corporation
shall give written notice to the Indemnified Party in a timely manner on being
served with any statement of claim, writ, notice of motion, indictment,
subpoena, investigation order or other document commencing, threatening or
continuing any Claim involving the Indemnified Party.
7.
Defence of Claims






--------------------------------------------------------------------------------







The Corporation shall, on receipt of notice of any Claim, contest and defend
against the Claim at its expense. In doing so, the Corporation shall take all
such steps as may be necessary or proper to prevent the resolution thereof in a
manner adverse to the Indemnified Party. Such steps may include the advance of
moneys to the Indemnified Party in accordance with section 10 of this Agreement
if the Indemnified Party is required to retain his or her own legal counsel or
otherwise reasonably incurs third party costs, charges and expenses in respect
of the Claim. The Indemnified Party will fully cooperate with the Corporation in
taking all such steps, and consents to the taking of such steps by or on behalf
of the Indemnified Party. If the Corporation does not in a timely manner
undertake the contestation or defence of the Claim, then the Indemnified Party
may do so on written notice to the Corporation and such contestation or defence
shall be at the expense and risk of the Corporation.
8.
Settlement of Claims

No admission of liability shall be made by the Indemnified Party without the
consent of the Corporation and the Corporation shall not be liable for any
settlement of any Claim made without its written consent. The Corporation may
enter into a settlement or other agreement to compromise a Claim which has given
rise to a notice of a claim for indemnity hereunder and in respect of which the
Corporation is required to indemnify the Indemnified Party where such settlement
or compromise (i) includes an unconditional release of the Indemnified Party
from any liabilities that are the subject matter of such Claim; and (ii) does
not include a statement as to, or an admission of fault, culpability or a
failure to act by or on behalf of the Indemnified Party. Any other settlement or
compromise shall require the written consent of the Indemnified Party, not to be
unreasonably withheld.
9.
Conflict of Interest

Subject to the repayment by the Indemnified Party of all amounts advanced and/or
paid by the Corporation if the Indemnified Party is subsequently found not to be
entitled to be indemnified by the Corporation, the Indemnified Party shall have
the right to engage and retain independent counsel to act on the Indemnified
Party’s behalf in respect of any matter for which written notice has been given
pursuant to section 7 of this Agreement where it has been established to the
reasonable satisfaction of the Corporation, including a legal opinion if
requested by the Corporation, that a conflict of interest exists between the
Indemnified Party and the Corporation or the Related Entity. Except with the
written consent of the Corporation, the Corporation shall not be liable for
payment of more than one set of legal fees for the Indemnified Party in respect
of any one Claim.
10.
Advance of Moneys

(a)
Subject to sections 5 and 7 of this Agreement, the Corporation may advance to
the Indemnified Party sufficient funds for, or arrange to pay on behalf of or
reimburse the Indemnified Party for any third party costs, charges or expenses
reasonably incurred by the Indemnified Party in, investigating, defending,
appealing, preparing for, providing evidence or instructing and receiving the
advice of the Indemnified Party’s counsel or other professional advisors in
connection with any Claim or other matter for which the Indemnified Party may be
entitled to an indemnity or reimbursement under this Agreement, and such amounts
shall be treated as a non-interest bearing advance or loan to the Indemnified
Party.






--------------------------------------------------------------------------------







(b)
If it is subsequently determined by a court in a final non-appealable judgment
that the Indemnified Party is not entitled to be indemnified by the Corporation
for any reason, the amounts advanced and paid by the Corporation shall be repaid
without interest by the Indemnified Party to the Corporation promptly upon
request.

11.
Insurance

(a)
The Corporation shall purchase and maintain, or cause to be purchased and
maintained, both while the Indemnified Party remains a director or officer of
the Corporation or a Related Entity and after the Indemnified Party ceases to be
a director or officer of the Corporation or a Related Entity, insurance for the
benefit of the Indemnified Party against liability incurred by the Indemnified
Party:

(i)
in the Indemnified Party’s capacity as a director or officer of the Corporation;
and/or, as applicable

(ii)
in the Indemnified Party’s capacity as a director or officer of a Related
Entity.

(b)
Such insurance will contain customary terms and conditions and be in amounts as
are available to the Corporation on reasonable commercial terms having regard to
the nature and size of the business and operations of the Corporation and the
Related Entities from time to time.

(c)
If any insurer asserts that the Indemnified Party is subject to a deductible
under any insurance purchased and maintained by the Corporation for the benefit
of the Indemnified Party, then the Corporation shall pay the deductible for and
on behalf of the Indemnified Party.

(d)
If the Indemnified Party ceases to be a director or officer of the Corporation
or a Related Entity for any reason, then the Corporation shall continue to
purchase and maintain insurance for the benefit of the Indemnified Party on
terms, subject to subsection 11(b) hereof, at least as favourable as the
insurance that the Corporation:

(i)
purchased and maintained for the benefit of the Indemnified Party immediately
before the Indemnified Party ceased to be a director or officer of the
Corporation or the Related Entity; and

(ii)
purchases and maintains for the benefit of the directors and officers of the
Corporation and Related Entities after the Indemnified Party ceases to be a
director or officer of the Corporation or the Related Entity.

(e)
The indemnity provided by this Agreement is not limited to the amount of any
such insurance.

12.
Income Tax

If any payment made to an Indemnified Party pursuant to this Agreement is deemed
by any taxation authority in any jurisdiction to constitute a taxable benefit or
to otherwise be or become subject to any Taxes, then the Corporation shall pay
such additional amount as is necessary to ensure that the amount received by or
on behalf of the Indemnified Party is, after the payment of or withholding for
such Taxes, equal to the amount of the actual cost, charge or expense incurred
by or on behalf of the Indemnified Party, such that this





--------------------------------------------------------------------------------







Agreement will serve to fully indemnify the Indemnified Party against all
liability for any and all such Taxes; provided, however, that any amount
required to be paid with respect to such Taxes shall be payable by the
Corporation only upon the Indemnified Party remitting or being legally required
to remit any amount payable on account of such Taxes.
13.
Effective Date and Continuation

໿Notwithstanding the date of execution of this Agreement, its terms and
provisions will be effective as of and from the date on which the Indemnified
Party was first appointed or elected a director or officer of the Corporation or
a Related Entity and will continue in force notwithstanding that the Indemnified
Party ceases, for any reason, to be a director or officer of the Corporation or
a Related Entity. This Agreement replaces any and all prior indemnity agreements
between the Parties pertaining to the subject matter of this Agreement and, to
the extent that any such prior indemnity agreement has not been terminated or
superseded prior to the date hereof, the Parties agree that such indemnity
agreement is hereby terminated effective upon the execution of this Agreement.
14.
Entire Agreement; Rights Not Exclusive

(a)
This Agreement constitutes the entire agreement between the Parties and sets out
all covenants, promises, warranties, representations, conditions, understandings
and agreements between the Parties pertaining to the subject matter of this
Agreement and supersedes all prior agreements, understandings, negotiations and
discussions, whether oral or written, between the Parties with respect to the
subject matter of this Agreement. Subject to subsection 14(c) hereof, there are
no covenants, promises, warranties, representations, conditions, understandings
or other agreements, oral or written, between the Parties in connection with the
subject matter of this Agreement except as specifically set forth in this
Agreement.

(b)
The rights of the Indemnified Party under this Agreement are cumulative and
shall not be construed as restricting or excluding any other rights or
indemnities to which the Indemnified Party may be entitled under any statute,
the articles, by-laws or other constating documents of the Corporation or a
Related Entity, any applicable policy of insurance, guarantee or third-party
indemnity, any agreement or vote of shareholders or disinterested directors of
the Corporation or a Related Entity or otherwise, both as to matters arising out
of the Indemnified Party’s capacity as a director or officer of the Corporation
or Related Entity, or as to matters arising out of any other capacity in which
the Indemnified Party may act for or on behalf of the Corporation.

(c)
Notwithstanding section 16 hereof, this Agreement shall be deemed to be amended
to the extent that any other indemnity agreement entered into between the
Corporation and any director or officer of the Corporation or of a Related
Entity contains any terms or conditions in favour of such director or officer
that have a broader scope or are more favourable to such director or officer
than the terms and conditions in favour of the Indemnified Party contained in
this Agreement, such amendment being deemed to take effect, and such broader or
more favourable terms and conditions being deemed to form a part of this
Agreement, as of and concurrently with the effective date of such other
indemnity agreement, without any further action on the part of either Party.






--------------------------------------------------------------------------------







15.
Benefit of Agreement; No Assignment

This Agreement and the benefit and obligation of all covenants herein contained
will be binding upon and enure to the benefit of the Parties and their
respective heirs, legal representatives, successors and permitted assigns.
Neither Party may assign this Agreement or any rights or obligations under this
Agreement without the prior written consent of the other Party.
16.
Amendments and Waivers

No supplement, modification, amendment, waiver or termination of this Agreement,
and, unless otherwise specified, no consent or approval by either Party, shall
be binding unless executed in writing by the Party to be bound thereby.
17.
Severability

If any part of this Agreement or the application of such part to any Party or
circumstance is, to any extent, found to be invalid or unenforceable, then the
remainder of this Agreement, or the application of such part to any other Party
or circumstance, will not be affected thereby and each provision of this
Agreement will be valid and enforceable to the fullest extent permitted by law.
18.
Notices

Any notice, consent or approval required or permitted to be given in connection
with this Agreement (in this section referred to as a “Notice”) shall be in
writing and shall be sufficiently given if delivered (whether in person, by
courier service or other personal method of delivery) or if transmitted by
facsimile:
(a)
In the case of a Notice to the Indemnified Party at:

[insert address and postal code]
[insert fax number]
(b)
In the case of a Notice to the Corporation at:

Enbridge Inc.
200, 425-1st Street S.W.
Calgary, AB T2P 3L8
Attention: Corporate Secretary
Fax: 403-231-5929
Any Notice delivered or transmitted to a Party as provided above shall be deemed
to have been given and received on the day it is delivered or transmitted,
provided that it is delivered or transmitted on a business day prior to 5:00
p.m. local time at the place of delivery or receipt. If, however, the Notice is
delivered or transmitted after 5:00 p.m. local time or if such day is not a
business day, the Notice shall be deemed to have been given and received on the
next business day.





--------------------------------------------------------------------------------







Either Party may, from time to time, change its address by giving Notice to the
other Party in accordance with the provisions of this section 18.
19.
Further Assurances

The Corporation and the Indemnified Party shall, with reasonable diligence, and
in a timely manner, do all things and execute and deliver all such further
documents or instruments as may be necessary or advisable for the purpose of
assuring and conferring on the Indemnified Party the rights created or intended
by this Agreement, and giving effect to and carrying out the intention or
facilitating the performance of the terms of this Agreement or evidencing any
loan or advance made pursuant to section 10 hereof.
20.
Governing Law

This Agreement will be governed and construed in accordance with the laws of the
Province of Alberta and the laws of Canada applicable therein and the
Corporation and the Indemnified Party attorn to the non-exclusive jurisdiction
of the courts of the Province of Alberta in respect of any court action arising
hereunder.
21.
Language

The Parties hereto have expressly requested that this Agreement, any notices or
other documents to be given under such Agreement and other documents related
thereto be drawn up in the English language.
22.
Execution in Counterparts

This Agreement may be executed by the Parties in counterparts and may be
delivered by facsimile or electronic transmission and all such counterparts
together shall constitute one and the same agreement.
IN WITNESS WHEREOF the Corporation and the Indemnified Party have duly executed
this Agreement as of the date first above mentioned.
 
 
ENBRIDGE INC.


 
 
By:
 
 
 




 
 
 
By:
 
 
 




Witness
 
[INSERT FULL NAME OF INDEMNIFIED PARTY]
Print Name of Witness
 
 

 



